Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					24-25 June 1824
				
				June 24 I closed a sheet last Eveng. to send you and was quite low spirited at not hearing from you or John—This Morning Mary and myself were gratified by the receipt of your packet which gave us an excellent appetite for breakfast and contributed largely to her recovery—I hope George will acquit himself handsomely on the fourth as I am sure it would gratify his Grand father very much—I am pleased to see that Mathews has behaved so well; more especially as I had noticed him while on his visit to our Country, which would have become a matter of reproach had he done otherwise; or as his Countrymen generally do—I have read his trip to America and can hardly conceive how so much nonsense, can give rise to so much mirth as his performance creates—but the very wisest of us like folly in some shape or other—We have been deprived of our exercise ever since Sunday for“The rain it raineth every day with a heigh ho” &c and I assure you our prospects are not embellished by it, as even the improvements which have partially occupied our attention, have ceased; and the melancholy jét d’eau, is the only thing which keeps its steady flow—and wearies us with its dull monotony—Mr Tod has not paid us a visit yet—He is a Yankee, who came here some years since without a dollar in his pocket, he has acquired by industry and an excellent moral reputation a handsome independence; and a high character and standing in the Town and County of Bedford—Johnson has ascertained that the Gentlemen of our party are all friends as well as the Doctor and it is whisper’d, that the late Representative is more so than it is prudent to avow—I like John’s plan so well, I think I will adopt it; and meet him at Hagers Town on the fourth of July—If he could engage a light Carriage for the journey it would save our horses, and the wear and tear of our own, which I think could not bear the test of these roads a second time—Mr Ware has one I understand which perhaps might be procured at a trifling expence, for two or three weeks.—We had one of the heaviest Storms in the Eveng of hail rain Thunder and Lightning I almost ever witnessed, and the Evening Night was quite Cold again—We have only been able to walk to the Spring once since last Sunday—Mr Morgan has been in his senses all day and quite composed—He talked of his approaching death with great calmness, and is perfectly resigned to his fate—It is melancholy to think that his Wife should come so unnecessarily only to see his Corps—Mr. Caruthers  left us to return home, and our table looked sadly diminished at supper time—25. Our small party met at breakfast and we learnt that Mr Morgan was much worse—Johnson looks better but he is too impatient, and evidently feret frets and frightens himself, because he imagines the Water does not produce so immediate an effect as he anticipated—He is in such a constant worry about something or other, that he actually makes himself sick for want of something to do—He has taken medicine since he has been here, and now proposes to take Calomel—His way of life and his unsocial habits are I believe the sole causes of his complaints—We have just had a great alarm, it being announced that Mr. Morgan was dying, which has occasioned a great bustle in the place—Mr & Mrs. Barclay Mrs Tod and Dr Watson—They have been sitting here nearly an hour—Both the Ladies appear to be unaffected pleasing women, and we chatted quite sociably—They have just left us after giving me a polite invitation to go and see them, which I told them I would certainly do if I could procure a Carriage—The weather still continues stormy and disagreeable, and I wish the time had expired for our stay, which I only prolong on account of Johnson as I do not like to leave him alone—The Doctor told us that Mr Caruthers was taken very ill in the Night, and had been obliged to postpone his journey—I send you this Letter because it will probably be agreeable to you to hear from us often. love to John from your affecte
				
					L. C. A.
				
				
			